OPINION — AG — ** ADMITTANCE — UNIVERSITY OF OKLAHOMA — NEGRO — MINORITY ** (1) THAT THE JANUARY 27, 1949 APPLICATION OF ' JULIUS CAESAR HILL ' TO ENTER THE GRADUATE COLLEGE OF THE UNIVERSITY OF OKLAHOMA TO TAKE A COURSE OF INSTRUCTION LEADING TO A MASTER'S DEGREE IN ENGLISH, SAME BEING THE FIRST SUCH APPLICATION EVER FILED BY NEGRO, SHOULD BE DENIED. THE A.G. IS RELIABLY INFORMED THAT WHITE STUDENTS HAVE THERETOFORE BEEN ENROLLED FOR THE SEMESTER OF THE UNIVERSITY BEGINNING JANUARY 31, 1949, IN EACH OF THE COURSES OF INSTRUCTION, INVOLVED HERE, HENCE, THE ALTERNATIVE SUGGESTED BY THE SUPREME COURT OF THE UNITED STATES IN THE ' SIPUEL ' AND 'FISHER ' CASES, OF A STATE PRESERVING ITS POLICY OF SEPARATE EDUCATION OF THE WHITE AND NEGRO RACES BY NOT ENROLLING EITHER WHITE OR NEGRO STUDENTS IN COURSES OF INSTRUCTION SUCH AS MENTIONED. (DISCRIMINATION, RACIAL DISCRIMINATION, VOID EDUCATION, SEGREGATION) CITE: 70 O.S. 455 [70-455], 70 O.S. 456 [70-456], 70 O.S. 457 [70-457], ARTICLE XIII, SECTION 3 (MAC Q. WILLIAMSON)